Wade, J.
The judge of the superior court did not err in refusing to sanction the certiorari. The municipality had authority to pass the ordinance under which the defendant was convicted; and the fact that he had the right to conduct business in .any city or county of the State of Georgia, without paying a license for the privilege of so doing, under the provisions of section 1888 of the Civil Code of 1910, did not authorize him to conduct within the limits of a city a business prohibited by proper ordinance, in the exercise of the police power inherent in the municipality.
(a) Eor the protection of lives and property a municipality has authority, under the general welfare clause of its charter, to prohibit, the sale or handling of dangerous explosives within its limits.

Judgment affirmed.